 OPERATING ENGINEERS, LOCAL 450Note: We will notify Szczesniak if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.International Union of Operating Engineers,Local 450andSea-Land Service, Inc. Case23-CD-105February 23,1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, BROWN, AND ZAGORIAThis is a proceeding pursuant to Section 10(k) oftheNational Labor Relations Act, as amended,following a charge filed by Sea-Land Service, Inc.,herein referred to as the Employer, alleging that theInternationalUnionofOperatingEngineers,Local 450, herein referred to as the OperatingEngineers or the Respondent, had violated Section8(b)(4)(i) and (ii)(D) of the Act. The charge alleges, insubstance, that theOperatingEngineershadthreatened to induce or encourage individualsemployed by the Employer and induced andencouraged individuals employed by other personsin industries affecting commerce to strike or refusein the course of their employment to perform anyservices, with an object of forcing or requiring theEmployer to assign the work of operating the newlycompleted dock-mounted or shore-based crane toemployees who are represented by InternationalLongshoremen'sAssociation,Local 1231,AFL-CIO, and International Longshoremen'sAssociation, Local 1271, AFL-CIO, herein referredto jointly as the ILA.A hearing was held before Hearing OfficerWilliam H.Helms on May 9, 1966. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. The rulings of the Hearing Officermade at the hearing are free from prejudicial errorand are hereby affirmed. The Employer and theOperating Engineers filed briefs which have beenduly considered by the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.85Uponthe entire record in this case,the Boardmakes the following findings:1.BUSINESS OF THE EMPLOYERSea-Land Service, Inc., is a Delaware corporationlicensed to do business in the State of Texas, withfacilitiesinHouston, Texas. It is engaged inoperating containerized vessels in interstate andforeign commerce. During the past 12 months itreceived revenue in excess of $50,000 for servicesperformed in such commerce. The partiesstipulated,and we find, that the Employer isengaged in commerce within the meaning ofSection 2(6) and (7) of the Act and it will effectuatethe policies of the Act to assert jurisdiction herein.H. THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that theOperatingEngineersand the ILA are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA.TheWork in IssueThe work in dispute here is the operation of thenewly completed dock-mounted crane which hasbeen leased to the Employer by the Port of Houston.B.BackgroundThe Employer has been engaged in coastwisecargo shipping operations since before December1957. Until early 1958, it operated two types of shipscarrying containerized cargo, one of these havingcranes mounted on the ships for the loading andunloading of the containers, the other relying on amobile land-based gantry crane for loading andunloading. At that time the shipboard cranes wereoperated by employees who were represented by theILA, and the operator of the land-based crane was amember of the Operating Engineers. The Employerdiscontinued the use of the land-based crane forloading and unloading its vessels in 1958. In 1959 thegantry crane was sold to the Port of Houston, and theemployee who had been operating the crane wasdischarged. Thereafter, the Employer used only theship-mounted cranes operated by ILA members,with the exception of two occasions when it rented agantry crane from the Port of Houston.The Employer acquired a new land-based crane inApril 1966. Prior to completion of the erection of thiscrane,thebusinessagentof the OperatingEngineers requested that an Operating Engineermember be employed by the Employer to operatethe land-based crane. The Southwest operationsmanager of the Employer refused the request on thebasis of the Employer's contract with the ILA. TheOperating Engineers' business agent then informedthe Employer that the Operating Engineers would163 NLRB No.18 86DECISIONSOF NATIONALLABOR RELATIONS BOARDpursue every means possible to claim the work indispute. On April 5, 1966, the business manager oftheOperating Engineers sent a telegram to theEmployer advising that the Union "intends to takeall necessary steps to protect our interests includingpicketing of the facilities" if the Employer shouldassign the operations of the land-based crane toemployees other than those represented by theOperating Engineers.The parties stipulated that the operation of theland-based crane was being performed by theEmployer's ILA member employees, that theOperating Engineers were claiming the work, andthat the Operating Engineers picketed to enforce itsclaim to the operation of the crane. Evidence wassubmitted to show that members of the OperatingEngineers picketed from April 21 at 10 a.m. toApril 22, 1966, at 6 p.m., at which latter time thepicketing was discontinued. Some work stoppagesoccurred because of the refusal of the Employer'sTeamsters member employees to cross the picketline on April 21.C. Applicability of the StatuteThe charges herein allege a violation of 8(b)(4)(D)of the Act. The record shows, and the Respondentdoes not deny, that on April 5 the Respondent'sbusiness manager sent a telegram to the Employeradvising it that the Operating Engineers "intends totake all necessary steps to protect our interestsincluding picketing of the facilities" should the workin dispute be assigned to employees other than thoserepresented by it. The record further shows, and theRespondent does not deny, that on April 21 and 22the Respondent picketed the Employer's facilitiesthereby causing some work stoppages. At thehearing the parties stipulated, and the Respondentadmitted, that a violation of Section 8(b)(4)(D) hadoccurred, unless employees represented by theRespondent are entitled to the work.Inview of the stipulation, and the conductdescribed previously, we conclude that there isreasonable cause to believe that the OperatingEngineers engaged in conduct proscribed by Section8(b)(4)(D) and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.D. Contentions of the PartiesThe Employer contends that the assignment of thedisputed work to the employees represented by theILA was proper on the basis of its collective-bargainingagreementwith the ILA allegedlycovering the work, past practice, and skill of thelongshoremen assigned to the work, the satisfactoryperformance of the work by the Longshoremen, andthe economy and efficiency of the operations asassigned.The Operating Engineers contends that thedisputed work belongs to its members because ofpast practice of this Employer and the area practice.It further contends that the Employer is not boundby its contract with theILA toassign the work indispute to employees who are represented by theILA.IV.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to the various relevantfactors.'The following are the factors we deemrelevant and which the parties rely on to supporttheir respective claims.A. Collective-Bargaining AgreementThe Employer is a party to a contract with the ILAwhich was executed prior to the Employer's changetoa land-based crane. The contract, in part,provides: "Gang size: 18 men minimum, includingdrivers and crane operators." The Employer relieson this language to establish a contractual grant ofjurisdiction over the work in dispute to the ILA. Insupport of this argument, the Employer notes thatthe ILA also considers the cited language as anestablishment of that Union's jurisdiction.B.Area PracticeWitnesses for the Operating Engineers testifiedthat the operation of land-based cranes at the Port ofHoustonhashistoricallybeenperformedbymembers of the Operating Engineers, while ILAmembers have operated shipboard cranes. Itappears, however, that although the majority of theoperators of land-based cranes in the area are in factmembers of the Operating Engineers, several ILAmembers as well as employees who are notrepresented by any union also perform this type ofwork. Specifically, a competitor of the Employerwho also conducts a containerized operation utilizesemployees represented by the ILA to operate a land-based crane at its Texas City facilities near the Portof Houston.C. Company PracticePrior to 1959, the Employer utilized a land-basedcrane as well as shipboard cranes in its operation atthe Port of Houston. At that time the employeeoperating the land-based crane was a member of theOperating Engineers. However, the Employer didnot have a written contract with the OperatingEngineers covering this or any other work. The'InternationalAssociationofMachinists,Lodge 1743,AFL-CIO (J AJones ConstructionCompany),135 NLRB 1402 OPERATING ENGINEERS, LOCAL 450terms and conditions of employment of the employeewho operated the land-based crane prior to 1959were the subject of an oral agreement between theemployee and the Employer.The Employer also utilizes land-based cranes atseveral other facilities it maintains on the EastCoast.The Employer presented uncontrovertedevidence that those land-based cranes are operatedby longshoremen rather than employees representedby the Operating Engineers.D. Skills,Efficiency,and Economy of Operations\Although employees who are represented by theILA have been doing all of the Employer's cranework in recent years, the record indicates thatindividualswho are members of the OperatingEngineers are equally skilled.As to efficiency and economy of operations, theEmployer contends,as previously noted, that itscontract with the ILA will require it to maintain agang crew of 18,including crane operators, and thatif the work in question is awarded to individualsrepresented by the Operating Engineers,itwill beforced to employ unnecessary additional manpowerthus adding to the cost of its operations.Conclusions as to the Merits of the DisputeUpon consideration of all the relevant factorsappearing in the entire record, we shall assign thework in dispute to the employees represented by theILA. It is clear that the work in dispute is traditionallongshore work, involving the loading and unloadingof ships.z The function of the shipboard cranes,operated by members of the ILA for the past 7 years,has now been transferred completely,to the newshore-based crane. The Employer's assignment ofthiswork to employees represented by the ILA ineffectpermits these employees to follow theirdisplaced work. However, in so finding, we do notrely on the ILA contract language regarding craneoperators since that language does not give a clearand unambiguous grant of jurisdiction over the workin question because, at the time the contract wasexecuted, therewas no land-based crane inoperation. In any event, regardless of the workcovered, the contract requires that the Employerhave a minimum crew of 18 men which includespersons competent to operate the crane in dispute,and an award to the Operating Engineers willrequire the employment of additional personnel.387The Operating Engineers' claim to the work reliessolely on area practice and the past practice of theEmployer. As indicated previously, the area practiceis not uniform. Although the Employer did employ amember of the Operating Engineers as a craneoperator some 7 years ago, his employment was notgoverned by a written contract. Additionally, ILAmembers operate land-based cranes at several of theEmployer's other facilities along the East Coast.We conclude that neither the area practice nor theEmployer's past practice conclusively favors theclaim of the Operating Engineers, nor is any otherfactor establishedwhich is sufficient to justifydisturbing the Employer's assignment of the work toemployees represented by the ILA. Therefore, weshalldetermine the dispute by assigning thedisputed work to employees of the Employer who arerepresentedby the ILA. In making thisdetermination, which is limited to the controversywhich gave rise to this proceeding, we are assigningthe disputed work to the employees represented bythe ILA, but not to that labor organization or itsmembers.DETERMINATION OF DISPUTEPursuantto Section10(k) ofthe National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following determination of dispute:1.Employees employed by Sea-Land Service,Inc.,currentlyrepresentedby InternationalLongshoremen'sAssociation,Local 1231,AFL-CIO,andInternationalLongshoremen'sAssociation,Local 1271, AFL-CIO,are entitled tooperate the newly completeddock-mounted cranewhich has been leased to Sea-Land Service,Inc., bythe Port of Houston.2. International Union of Operating Engineers,Local 450,isnot entitled by means of conductproscribed by Section 8(b)(4)(D)of theAct toforce orrequireSea-Land Service,Inc., to assign theaforementioned work to its members.3.Within 10 days from thedate of this Decisionand Determination of Dispute,International Unionof Operating Engineers,Local 450,shall notify theRegional Director for Region 23, in writing, whetheror not it will refrain from forcing or requiring Sea-Land Service,Inc., by means proscribed by Section8(b)(4)(D)of theAct, toassign the work in dispute toemployees representedby theOperating Engineersrather than to employees representedby the ILA.IUnited IndustrialWorkers of North America, AnchorageLongshore Unit, affiliated with Seafarers'InternationalUnion ofNorth America, AFL-CIO (Albin Stevedore Company),162 NLRB10053 In agreeing with the conclusion to award the work in disputeto employees represented by the ILA, Member Jenkins finds itunnecessary to consider or rely on language in the currentcontract between the ILA and Employer relating to gang size orcrane operators inasmuch as the contract was enteredinto at atime when only shipboard cranes were being utilized